Citation Nr: 0533541	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  00-05 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for mitral valve prolapse 
with cardiomegaly and postoperative residuals of a mitral 
valve replacement, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to July 
1989.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2004, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The primary purpose of such 
remand was to obtain a VA medical examination for evaluation 
of the nature and severity of the veteran's service-connected 
heart disorder.  Following attempts to complete the requested 
actions, the case has been returned to the Board for further 
review.

This appeal is REMANDED to the RO via the AMC.  VA will 
notify the veteran if further action is required on his part.


REMAND

As had been requested by the Board, the veteran was afforded 
a VA medical examination in March 2005.  Pursuant to the 
examining VA's physician's directive, that evaluation was to 
entail an electrocardiogram, as well as an exercise tolerance 
test.  The AMC in its supplemental statement of the case 
(SSOC) of July 2005 noted that the veteran had failed to 
report for a scheduled cardiac stress test on March 30, 2005, 
which VA appointment records so verify.  However, those same 
records indicate that the stress test was rescheduled for May 
5, 2005, and that it was completed on that date.  The July 
2005 SSOC fails to acknowledge this fact, and, moreover, the 
record does not contain the results of that stress test or 
the electrocardiogram.  In addition, the appointment records 
also reflect that the veteran was seen for echocardiography 
and on various other occasions for evaluation or treatment, 
records of which are not now contained in his claims folder.  
As such, further actions are needed to obtain the noted test 
results and the records of examination and treatment.  

Accordingly, this matter is REMANDED for the following:

1.  Results of exercise treadmill testing 
undertaken on May 5, 2005, as well as an 
electrocardiogram, both conducted as part 
of a VA medical examination in March 
2005, must be obtained and included in 
the record.  

2.  Any and all records of VA medical 
examination and/or treatment for the 
veteran's service-connected cardiac 
disorder, which are not already on file 
and which were compiled since June 2003, 
must be obtained for inclusion in his 
claims folder.  

3.  Lastly, the veteran's claim for a 
schedular and/or extraschedular rating in 
excess of 30 percent for mitral valve 
prolapse with cardiomegaly and 
postoperative residuals of a mitral valve 
replacement must be readjudicated in a 
new rating decision, on the basis of all 
of the evidence on file and all governing 
legal authority.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
an SSOC, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purposes of this remand are to preserve the veteran's due 
process rights and to obtain additional evidentiary 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


